DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.
Drawings
The drawings were received on February 2, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cataldo et al (US Patent 2,521,688), herein referred to as Cataldo.	Regarding Claim 1, Cataldo discloses a device (figs. 5, 7 and 8) comprising:
	a cut-away cutting tool (27) configured to cut away an insulating coating (22) from a flat conductor wire (17, 18 - examiner notes the wire as a whole has a generally flat configuration, see fig. 1);
	a cam platen (28) disposed between a movable platen (24, 25) and a base (16, 23), wherein the movable platen supports the cut-away tool (the movable platen is in direct contact with the top of the cut-away tool 27, thereby “supporting” the cut-away tool against the bias of springs 56, 57) and the cam platen comprises an insertion hole (26) through which the cut-away tool is inserted (see figs. 8 and 9), the cut-away cutting tool comprising: a shank portion and a blade portion continuous from the shank portion and facing the flat conductor wire, the blade portion comprising:
	two slit forming blade surfaces (annotated fig. 11) respectively having tip blades (annotated fig. 11) extending parallel to one another along a thickness direction of the cut-away cutting tool (27); and 	a peeling blade edge (annotated fig. 11) interposed between the two slit forming blade surfaces and extending perpendicular to the thickness direction in which the tip blades extend,
	wherein the peeling blade edge is disposed along a width direction transverse to a longitudinal length of the cut-away cutting tool and the tip blades extend are substantially perpendicular to the width direction and the longitudinal length of the cut-away cutting tool (annotated fig. 11), and the two slit forming blade surfaces are .          
    PNG
    media_image1.png
    501
    518
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cataldo (US Patent 2,521,688) in view of Matthews (US Patent 3,820,420) and further in view of  Locher et al (US Publication 2005/0050713), herein referred to as Locher.	Regarding Claim 2, Cataldo fails to disclose two slit forming blade surfaces protrude relative to the peeling blade edge.	However, Matthews teaches it is known in the art of cutting away insulation from a conductor wire to provide a device for performing this function with a cut-away cutting tool comprising a slit forming blade surface (236) with a tip blade (234) extending parallel along a thickness direction of the cut-away cutting tool (fig. 15), a peeling blade edge (peeling surface 222 and edge 220) extending perpendicular to a direction in which the tip blades extend (fig. 13) wherein the slit forming blade surface (236) protrudes relative to the peeling blade edge (220).	Additionally, Locher teaches a device for removing an insulating coating from a conductor wire, wherein the device can be fitted with a number of different cutting tools for performing various removal functions to an insulating coating on a wire including a transverse cut and a cutting attachment (“b)” or “b1)”) that “serves for stripping insulation from flat cables, which can also be processed within the scope of the invention. Here, the flat blades according to b1) are preferably used for cutting” (paragraph 0109). 	Examiner notes the shape of Locher’s blade is formed by mirroring the blade of Matthews about a line of symmetry that corresponds to the longitudinal axis of the cut-away cutting tool thereof. Examiner notes further that the cut-away cutting tool of Cataldo removes insulation from between two laterally spaced from one another. .
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cataldo (US Patent 2,521,688) in view of Hendel (US Patent 4,600,005).	Regarding Claim 3, Cataldo fails to disclose the tip blades of the two slit forming blade surfaces have a rounded corner portions adjacent to a tip portion of the peeling blade edge.
However, Hendel teaches an alternative edge shape (fig. 4) for the slit forming portions, wherein the slit forming portions are rounded (the corners between vertical portions 24, 25 and peeling blade edge 28 are generally curved), such that the tip blades of the two slit forming blade portions (vertical portions 24, 25) have rounded portions at corner portions adjacent to a tip portion of the peeling blade portion (fig. 3A).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Cataldo substantially disclosed with the teaching of Hendel such that the tip blades of the two slit forming blade portions have rounded portions, as taught by Hendel, in order to adjust the way the cutting edges move through the insulation of the conductor.
	Additionally, the substitution of one known element for another (a straight slit forming blade portion vs a curved slit forming blade portion) would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Status of the Claims
It is to be noted that claims 4 and 5 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Frederick (US Patent 1,513,100) discloses a cutting tool for cutting through the side of an object (figs. 1-5).		● Ullman (US Patent 3,527,124) discloses a wire stripping blade with a peeling blade portion (12) and an extending forward portion (26) that is curved and extending continuously from the peeling blade portion (fig. 2).	● Petree (US Patent 3,832,767) discloses a wire insulation cutting device with curved blade edges (fig. 4).	● Donnelly et al (US Patent 4,130,040) discloses a cutting assembly with a base (44), a movable platen (32), a cam platen (62) and two blades (36, 38) provided to move on either side of the movable platen (figs. 4 and 5).	● Meehan (US Patent 4,387,746) discloses a wire cutting device (figs. 11-13).	● Davis (US Patent 4,527,451) discloses a cutting tool with spaced apart blades for removing lateral portions of insulation from a cable (fig. 5).	● Daniels (US Patent 4,793,170) discloses a cut-away cutting tool with a peeling blade edge (50, 66) and two guiding structures (3) that extend forward of the peeling .
	● Shigematsu et al (US Publication 2018/0083428) discloses a device for cutting insulation from a wire wherein the device has a base (253) and cam platen (252) and a moveable platen (connecting piece between peeling blades 251, fig. 3; shown as top connecting piece between respective punches 251 in fig. 4) and a blade (251) that moves through an opening (through holes 2522) in said movable platen (fig. 4).	● Sakamoto et al (US Publication 2018/0083430) discloses a device (fig. 2) for cutting insulation from a wire wherein the device has a base (111) and cam platen (131) and a moveable platen (150) and a blade (punch 153) that moves through an opening (132) in said movable platen.	● Saito (JP 62220236) discloses a rod working device (figs. 1-3) with a base (6, 8), a moveable platen (4, 25), a chamfering punch (24) attached thereto, a pair of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        April 19, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724